DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments to the claims to recite continuous monitoring of a network has not been entered because it technically raises a new issue and because it does not put the application in condition for allowance or reduce the issues on appeal. However, Examiner has explained why the amendment would not result in allowance below.
Response to Arguments
Applicant's arguments filed 23 ay 2022 have been fully considered but they are not persuasive. 
Applicant argues that the human mind is incapable of continuously monitoring a network and looping through calculations. This is simply not the case. A human can monitor a network for data on a continuous basis. (A human can watch TV or read numbers off a screen or even a printout.) When new data is available, the human can perform the necessary calculations to refresh the odds. The next time new data is available, the human can update the odds again. This is looping.  Prior to the invention of the computer, this was exactly how bookmakers functioned. They read data off a tickertape and looped through the odds calculation process when new data became available.
While it is true that a computer can do this monitoring and looping faster, it is well-settled law that this increase in speed and efficiency will not make a claim patent-eligible under §101.
Applicant argues Berkheimer. First of all, no “additional elements” were actually claimed. Applicant’s claims were drawn to a method without any mention of how they were to be carried out. There was nothing that required evidence that the “additional elements” met the Berkheimer requirements because there were no “additional elements.” Furthermore, as pointed out in the Office Action, even if the claims had recited a computer and network, these would have been generic. Since Alice, the use of generic computers and networks have not been enough to confer patent-eligibility.  Applicant’s specification was cited to show that the computers and networks that could be claims (but are not) are generic. That meets the Berkheimer requirements.
For these reasons, the rejection has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799